INMATE/OFFENDER GRIEVANCE

Grievance no. _/ 4 «95 |

Grievance code: b

Response due:

 

t MergencY Gn wang.
DO NOT WRITE ABOVE THIS LINE

 

 

 

 

Date 73?)77 Facility or Unit Lo he
Name “Tp ijeg lz Facility Housing Unit Scho Chad

(Print) y
DOC Number 237372 Date “Request to Staff’ response received: W/o A

 

 

Have you previously submitted a grievance on this same issue? If yes, what date , facility
———_, grievance #————___. You must submit this completed original within 15 days of the receipt of the
response to the "Request to Staff’. The “Request to Staff’ must have been submitted within 7 days of the incident.
Do not include/attach anything to this grievance except the “Request to Staff’ including the response. You may
quote from or make reference to statutes, operations, field, or administrative memoranda, department publications
(time sheets, inventory forms, assessments, etc.). You will be permitted only one opportunity to correct any
error(s) made in submitting your grievance.

1. The nature of your complaint. This statement must be specific as to the complaint, dates, places,
personnel involved, and how you were affected. One issue or incident per grievance. Use backside of
Filed at DCF

. this page only, if necessary. ( j ‘ Neruvie <
Os Relates fs Demed Prccoss a cu Ber OP-DEOUS hare at DAVIC COAPEC Eas Foulity
Gee. IL BOA, P2¢E5, see olso OP-O30115 W,B 123 1d.of B, {.| especally with
perding Dead\ine; after 6-16-19 Lelter +5 OKe Bar Asso. on David GOrcotts PCF bos
Deted Law Lilorary Peacss te Cou per Poliay oP 0301'S "“Irreparable havm —>
2. Informal action taken (including dates) to resolve the complaint, as well as the names of those employees

On Wb-14'L ashet el Gy obiaah ton Wevacy Bu A Clerk pe slited ther ig No low bibvevy/cleck
stated Noe L-L. on Sche Max

Co bh Up Perec ubynk lav (brary She 1p an LAO
on wan Lot wh placed in {av Ihrary by Yy Pirece wilhpub uny books ot chaie 8:34 he
On E64 L posted ne Echs Ny Tramep Lov Lilovery Superior {or Sele Mics

fp Low Library oleh

3. The action you believe the reviewing authority may lawfully take. . -O3Al5 WR (1)
D.0.C, DE OBOVNS W.B.1. 2.3 od. Gt BL} skates clench i e » Trepp acta
Page 5s DEF dees nek Meek whet Bounds y. Smid all aft —

parm | Of fender on icho May are Denes tlecess to Court Pee DP-O36115
d MY TRS OFF Mix 1s Passed uc . .
Grievance report sent to peenyeulseiellly ead/deputy director//correctional health services administrator):
0

Charl.

 

 

Mave Kru Duccher of DOc. | Designee
Name Title “
() came Syelh WE 7-93-44
Signature of Grievant’ Date Sent to Reviewing Authority

—
Cc
A
DOC 090124A (R 4/19) 4
1. Original to file

2. Copy to inmate/offender Dard 1 ,
0.00.c ate oo WO Gncetka
A - me we American Bar Asse. Aach<4 +e Comyn On i
Conk. A
—b whereas rehalahon has been dotumented , Retraletory actan
see. 14-0011 , 14-0254 , pendiag 14- 007-36 , 1400967 Grd (4-9026

DLF has fe Laws Library en Echo No’ Traiwed how Clerk per oP 030115
gee. VN. Private Pastas poag 11 Order reckwed From CoCo.br) tly, 15,14
Filed Jul. 10, 9014 No. MAs J2olt-45 emergency Acre parable harem ———

corciunced rehalation
€C-]OL

 

SCOTT CROW J. KEVIN STITT
INTERIM DIRECTOR GOVERNOR
STATE OF OKLAHOMA
OKLAHOMA DEPARTMENT OF CORRECTIONS
ADMINISTRATIVE REVIEW AUTHORITY
ARA 19-23]
Date: JULY 25, 2019
To: EZELL, JAMES #237370
Location: DCF
From: Mark Knutson, Director's Designee Mark Knetton

Your grievance/correspondence was filed improperly for the following reasan(s):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. No reviewing authority response to the grievance.

2. No informal action, Request to Staff response included.

3, Out oftime from date of alleged incident until filing Request to Staff.

4. Out of time from date of response to Request to Staff until filing the grievance with the reviewing authority.

5. Received out of time from date of the reviewing authority’s response.

6. You cannot appeal a non-response. See OP-090124 section V.B.1.b.(8) (Request to Staff) or WI.C.4. (grievance).

7. Inmate on grievance restriction and/or proper documentation not included. See OP-090124, section X.B.2.a.

8. Must be legibly written in blue or black ink. No pencil or other color of ink is allowed. No doodling or writing in margins.

9, Attachments to the grievance/appeal (no additional pages allowed except affidavit if required).

10. Not an issue grievable to Oklahoma Department of Corrections (Private prison property, misconduct, litigation pending, not
within/under the authority/contro! of the Department of Corrections)

ll. More than one issue or the complaint and relief requested are not consistent on the Request to Staff and grievance.

X = |12. Not ofa sensitive/emergency nature, You must follow the standard grievance process including giving the reviewing authority
an opportunity to respond.

13. Requests for disciplinary action against staff or monetary compensation will not be addressed in the grievance process.

14, Appeal form not signed/dated.

15, The ruling of the Administrative Review Authority or Director's Designee is final.

16, Facility grievance number not listed on the appeal form.

17, Additional issues submitted in the grievance appeal and not presented in the initial grievance to the reviewing authority for
response will not be addressed by this office.

18. You have failed to follow previous instructions from the reviewing authority or ARA for filing this grievance and/or properly
resubmit. YOU ARE NOW OUT OF TIME TG PROPERLY FILE YOUR GRIEVANCE,

19. You did not provide the date that you received the reviewing authority’s response on the appeal form.

20. This grievance is unanswerable as there are no time frames specified for the alleged action(s) to have occurred

21, You failed to identify your grounds for an appeal by checking one, or both boxes on the appeal form.

22. Your appeal must be written on the Misconduct/Grievance Appeal form (DOC060125Veffective 4/19),

23. You will be afforded ONE FINAL opportunity to properly resubmit your corrected grievance appeal which must be received
in ARA within ten (10) days of receipt of this form. DO NOF RETURN THIS FORM WITH YOUR CORRECTED
APPEAL.

X = |24. Other: RE: “EMERGENCY” GRIEVANCE, YOU WERE FORMALLY WARNED ABOUT ABUSING THE
GRIEVANCE PROCESS ON 6/26/19.

 

 

THIS OFFICE WILL NOT PROCESS INCOMPLETE/INACCURATE/OUTDATED APPEAL FORMS

NOTE: Abuse of the grievance process as explained in section IX of OP-090124, will result in restrictions being imposed.

Tacknowledge receipt of this response: Viral if i

Inmate’s signature and date

P.O, BOX 11400
OKLAHOMA CITY, OK. 73136-0400

EXR AUS TS D

SB -\-w- =x mM

ce el ae rere ninemsn urna

i eh dc ida mse
 

 

DAVIS CORRECTIONAL FACILITY

inmate Accounting Transaction Receipt
Today's Date: 08/13/2019 12:35:03PM

 

 

 

 

EZELL, JAMES RICKEY E/EC/102/B
Agency # 237370 Perm # 1155321
Transaction Date: 08/13/2019 09:24 Deposit From/Withdrawal To: ARA 19-231 ARA 7/24/19
Transaction Type: CR - GRIEVANCE FEES/FINES Document Locator Number:
Amount: $ 2.00 Case/Order Number:
Check Number: Memo:
Receipt Number: 14265225 Batch Verifying Officer: ACCOUNTING STAFF
Adding Officer; ACCOUNTING STAFF Batch Number:
Card #: Address: ,
Beginning Balance: $ 0.00
Ending Balance: $ 0.00

 

 

 

 

Cost Recovery Collected: To Cost Recovery:
$2.00 CR - GRIEVANCE FEES/FINES

 

 

 

 

 

 

 

 

STATE OF DeLAHOMS )
COUNTY OF thghes ) %>
SWORN, ATRIDANIT OF James Exell
T_ Sames Exell being of lowful age duly sworn according fv law
Ques the Following statement! under oalh 4y-witt

The affiant states that on 6/16/19 offiant was placed in te bun)
Library Cage on Echo Charlee at obt+ $35 am and asked Sh Pirece vbyut
cho Lad Uerk she slated wo Lau Libvary on Echo Max, , ond on isli4
—offtank was placed i the Law Libvary Cages by Me, Ss Pireee without

any es oc chair in tétihation for Fila grievance on Lay Library
Cy Phe, lw Li brary Super vier Ms. Patterson dened offiaal a chaic in LL

cbt dvtam uiank asked To Vorce ond abt 404 am oan usted “fo
Paul\ock oll stated ast Your Unt Dfficer No Piece. Imegercy Cnovenee

Filed 4/99} 14 Ki eh —Y
Subsuibed and Sworn ts ths 20 of pheos7 Bolt wstitten

Notary Public k)s  WesQtQ wooage so ea 4

 

= %
F fess9030734
arene eae {EXP. 0415123} « E
My Co Miss \ WLiLS- Qcn P Tou Se
SOF ons

 

Inmate Accounting Transaction Receipt “Man

AS re M

a

) b

 

 
INMATE/OFFENDER GRIEVANCE

Grievance no. | a aaa
Grievance code: L

. ue i,
esponse due C merG eNCYy Sens 4 ve

DO NOT WRITE ABOVE THIS LINE

 

 

 

 

Date T-BAR 4 Facility or Unit DcF-€ che

Name James E2el{ OX Facility Housing Unit = £ C— 102,
(Print)

DOC Number _23737Jo Date "Request to Staff’ response received:

Have you previously submitted a grievance on this same issue?__YES__ If yes, what date _/-35~—! 9, facility

C.F _, grievance # 2226—__ You must submit this completed original within 15 days of the receipt of the
response to the “Request to Staff". The “Request to Staff’ must have been submitted within 7 days of the incident.
Do not include/attach anything to this grievance except the “Request to Staff” including the response. You may
quote from or make reference to statutes, operations, field, or administrative memoranda, department publications
(time sheets, inventory forms, assessments, etc.). You will be permitted only one opportunity to correct any
error(s) made in submitting your grievance.

1. The nature of your complaint. This statement must be specific as to the complaint, dates, places,
personnel involved, and how you were affected. One issue or incident per grievance. Use backside of

a this page only, ifnecessary. Petaliation has Contin here at DCF by LL.
SUPE RViDk Ms. Patterson this Superviors Was allow 2 Upproved Lar CleeVs +o deny
thin retahatipn grievances Filed weth AD). Gente Eno ledge , Warden Lrowledge tche
Wind Ade Sim Pho have Knsuledge of the denral persvasily and due feat Using
Offender Enell Transfer pallet in a retanatory Fushiva for reported Aresaveas flings
2. Informal action taken (including dates) to resolve the complaint, as well as the names of those employees
from whom you sought an answer to your grievance.

These dates T was Placed in Lew Library Cages on Zhe Chevlie, June. 94, 25, Del
aonk 96 agan July. 1, 2, 20lq IN Yiwlahian of Aoli—\wl-OOll0-G PCF rele grates)
ippeel +e Ales Mack KoukSon OvI1Q7G

Spolte fo oe elf ne Ade | RW. Gentvy , ona oharct -“he Low Lilovavy
that is adequate OFFENDERS ON Ecike Mk 2G

et OS ON T-9A4 rl WENGE ES 83 destory zs reibacak te tonewere BOCRETO
y ta

3 e action you believe the reviewing authority may lawfully take. :
pcs HEADS HAS HAD OPPORTUNITY To CorPECT DewAl oF OP-O30N15 by LL.
SurPepvioe Ms, PATTUASON DOF REUSE To SToP THE RETALIATION BY L.L Supewiod,
LL. CLERKS on ScHo MAX Ano By YIM hag cim Pfaff with LATEST RETALIAUD T Divs.
PALLET RECOMMeMDATIOY To REMAN MAA BY Sm Pinal ord Ym Abe ULC With CLEmZ >

Grievance report sent to (warden/facility head/deputy director//cor; ele health SOP administrator):
C OF Core.

 

 

 

rector KL
Name C Title
amt, £94 ZAI é
Signatuyeé of Grievant “ Date Sent to Reviewing Authority x
DOC 090124A (R 4/19) yi
1. Original to file \
2. Copy to inmate/offender %

\

CL. To Covern0l oF LE 7-93-4g lof 3 OT

oe onginel To [0.026] Dieter 1 —pacKsae (a)
orignal (4
Cont. 1
by tm Prat after CF deig-aiy Charges Ordered Dismissed Pri\ 26, 2014
any Hyng ard therealter o\l personae] named violates Jo ffenders| Due. Process
Equal Protectan First ond Fourteenth and Erattt Rmendmen’ of USC by |
retahalory achan, ——

CONT. 2
ee a PAE He 8 over Ms, Paltern medium yard LL. Super vior [eche|
Ulm ade. Cm fhotf Ye UCC teams Ay Gentry AAW Perae Wer Yates, and

[eceg civil] CZo Doman Wininger on ae 14 ofter 0.0.0.0 clesegnee Mr. Mark
Knutson,

CGH te Eau #99706 00s “imrce Te WER Frm Ieee

on 5-3-1 recommended mar by UCC Slo-ig &5 it relakd ts 5-346
On 4-26-75 Cherges related te 5-3-4146 Trersfer +o (pc.F) were Esmssed
Grevorees FileR ot DOF hence access Te Court OP-O30NIS then
Petatianon —— only Pemvidy is transfered frum Mow Levmediately the
contunced » D.c.F Ves Not corrected the dwerwnahes eeka uatory

acrwn,
7C-lOC

 

SCOTT CROW J. KEVIN STITT
INTERIM DIRECTOR GOVERNOR
STATE OF OKLAHOMA
OKLAHOMA DEPARTMENT OF CORRECTIONS
ADMINISTRATIVE REVIEW AUTHORITY

|

ARA 19-232

Date: JULY 25, 2019

To: EZELL, JAMES #237370

Location: DCF

From: Mark Knutson, Director’s Designee Mark Knuteos

Your grievance/correspondence was filed improperly for the following reason(s): | t

 

_

No reviewing authority response to the grievance.

 

No informal action, Request to Staff response included.
Out of time from date of alleged incident until filing Request to Staff.
Out of time from date of response to Request to Staff until filing the grievance with the reviewing authority.

 

 

 

Received out of time from date of the reviewing authority’s response.

You cannot appeal a non-response, See OP-090124 section V.B. 1.b.(8) (Request to Staff) or VI.C.4, (grievance),

Inmate on grievance restriction and/or proper documentation not included. See OP-090124, section X.B.2.a.

Must be legibly written in blue or black ink. No pencil or other color of ink is allowed. No doodling or writing in margins.
Attachments fo the grievance/appeal (no additional pages allowed except affidavit if required).

10. Not an issue grievable to Oklahoma Department of Corrections (Private prison property, misconduct, litigation pending, not
within/under the authority/control of the Department of Corrections)

11. More than one issue or the complaint and relief requested are not consistent on the Request to Staff and grievance.

X |12. Not ofa sensitive/emergency nature. You must follow the standard grievance process including giving the reviewing authority i
an opportunity to respond.

13. Requests for disciplinary action against staff or monetary compensation will not be addressed in the grievance process.
14. Appeal form not signed/dated.

15. The ruling of the Administrative Review Authority or Director’s Designee is final,

16. Facility grievance number not listed on the appeal form.

 

 

 

 

LSP AP APS) ALS) hy

 

 

 

 

 

 

 

 

 

17. Additional issues submitted in the grievance appeal and not presented in the initial grievance to the reviewing authority for
response will not be addressed by this office. :

18. You have failed to follow previous instructions from the reviewing authority or ARA for filing this grievance and/or properly
resubmit. YOU ARE NOW OUT OF TIME TO PROPERLY FILE YOUR GRIEVANCE,

19, ‘You did not provide the date that you received the reviewing authority’s response on the appeal form,
20. This grievance is unanswerable as there are no time frames specified for the alleged action(s) to have occurred

 

 

 

 

21. You failed to identify your grounds for an appeal by checking one, or both boxes on the appeal form.
22, Your appeal must be written on the Misconduct/Grievance Appeal form (DOC060125Veffective 4/19),

 

 

23, You will be afforded ONE FINAL opportunity to properly resubmit your corrected grievance appeal which must be received
in ARA within ten (10) days of receipt of this form. DO NOT RETURN THIS FORM WITH YOUR CORRECTED
APPEAL.

X |24. Other: RE: “EMERGENCY” GRIEVANCE. YOU WERE FORMALLY WARNED ABOUT ABUSING THE
GRIEVANCE PROCESS ON 6/26/19.

 

 

 

 

 

 

THIS OFFICE WILL NOT PROCESS INCOMPLETE/INACCURATE/OUTDATED APPEAL FORMS
NOTE; Abuse of the grievance process as explained in section LX of OP-090{24, will result in restrictions being imposed.

I acknowledge receipt of this response: /- ey al &
Inmate’s signature and date

P.O. BOX 11400
OKLAHOMA CITY, OK. 73136-0400

Yea KT.

@s
E XHausrep On
 

DAVIS CORRECTIONAL FACILITY
Inmate Accounting Transaction Receipt

 

 

Today's Date: 08/13/2019 12:35:03PM

 

 

 

 

EZELL, JAMES RICKEY E/EC/102/B
Agency # 237370 Perm # 1155321
Transaction Date: 08/13/2019 09:23 Deposit From/Withdrawal To: ARA 19-232 ARA 7/25/19
Transaction Type: CR - GRIEVANCE FEES/FINES Document Locator Number:
Amount: $ 2.00 Case/Order Number:
Check Number: Memo:
Receipt Number: 14265213 Batch Verifying Officer: ACCOUNTING STAFF
Adding Officer: ACCOUNTING STAFF Batch Number:
Card #: Address: .
Beginning Balance: $ 0.00
Ending Balance: $ 0.00

 

 

 

 

Cost Recovery Collected: To Cost Recovery:
$2.00 CR - GRIEVANCE FEES/FINES

 

 

 

 

 

 

 

 

STATE OF OeLAHOMH )
COUNTY OF Hughes '
SWORN AFFIDAVIT OF James Exes
L Somes Ezell being of lawhul aqe duly swom according fo
low Awes the Follawing Statement under oath ky wit?

I. The affiank slates gn 2 Mengency Sensitive Greuance, was Died
99119 besed on retoliaton by Dor stafe Tp ADeing refused ty Lecd
ofhant Iuach and dinnet un abr. 214114 denied access t> court bby 4, ADLins
und inmate Tommy Raven Zcho Low Librayy then upproucd Lau) UerL and Ta
ProhF, Ym Ad. sturtod retaliation threals of miseonducts ofrant then
comiirucd fo suffer petaliation by Low Library Supyviot Mo, Pottersan
denial of LL dlenal of requested informabion atfienk filed gliwans

for demal of OP O341'5 and OF. D4VI94 Fully Since 7/2014

is! ane Livy

Whserled ond Sworn +o thy 20 ofAusesz 9o4 - ss,

ot, S SOR,
Notary Public &] Sexson ox oa F fsimsens\
MY COMM sian HD ODD %

 

24 SEXP. 04/15/23 «<
Inmate Accounting Transaction Receipt “to

 

 

 
‘GRIEVANCE RETURNED UNANSWERED

DATE:
TO:
FROM:

Received:

x (gang c an
Ct Inma fi 7 ore 7
C (Or WT oy

Date

June 26, 2019 v
Ezell, James, #237370 [ ,
James Yates, Warden “\ JA (——

 

 

Received: June 26, 2019

 

 

 

 

 

 

 

 

 

 

 

 

RE: Return of Grievance # 2019-1001-00268-G

YOUR GRIEVANCE IS BEING RETURNED UNANSWERED BECAUSE OF THE FOLLOIWNG:

C You have not filed your grievance within the specified time frame. (CANNOT RESUBMIT)

(_] The "Request to Staff" must be submitted within seven (7) days of the incident.
(_]The inmate/offender grievance must be submitted by the inmate/offender 15 days from the
date of the receipt of the response to the "Request to Staff."

xX An ANSWERED Request to Staff form addressed to the correct staff member must be attached.

C] The Request to Staff issue is not consistent with the issue requested on the Grievance.

C] Inmate Request forms are not utilized in the Grievance Process.

C] You have not completed the Grievance form correctly, in its entirety, or on the correct form.

C] Grievances submitted must be legibly written or typed, in blue or black ink. No pencil,
highlighter, or other color of ink is allowed. No drawing, decorating, doodling, or making
comments, in the margins of the pages is permitted.

C] The Grievance and Request to staff must be specific as to the Complaint, Dates, Places,
Personnel Involved and How the Inmate was Affected.

C] Classification Movement requests to transfer to another facility, are not grievable to DOC.

C] If there has not been response to your Request to Staff in 30 days, but no later than 60 days, of
submission, the inmate may file a grievance to the reviewing authority with a copy of the "Request
to Staff" attached to the grievance form. (Ask the law library supervisor for a copy of the RTS.)
The grievance form may only be filed about the lack of response to the "Request to Staff."

XX Only ONE ISSUE OR INCIDENT is allowed per Grievance and Request to Staff.

C] You are on Grievance Restriction, proper documentation was not included.

CJ It has been determined that the grievance is not of an Emergency or Sensitive nature. The grievance

 

is being returned and you must comply with the standard grievance process.

Note: Grnieane Coordinatoy gt BA level Mo. Underwood ward<r Yates denied)

plain Ff Ewst Prnend meny Right | ie BRA Mark Knutson denied to cert
Newly discovered ovenrlable Lyi device. See alsa Ex. nai, 12a) 4 0034- ,

Exw8it aL
Page 2 of 2

LO

bX

KM & OOO O OU

xX

MO

Section-09 Programs Page: 4 OP-090124 Effective Date: 04/11/2019

B. Non-grievable Issues

1. Misconduct reports received through the agency disciplinary procedures may not be appealed through the
grievance process. Misconduct reports may only be appealed through the disciplinary appeal process as
referenced in OP-060125 entitled “Inmate/Offender Disciplinary Procedures.”

2. Grievances shall not be submitted:

[_] (a) about matters that are in the course of litigation;

(_] (b) about matters that include requests for disciplinary action against staff:
[_] (c) requesting monetary compensation; or

_] (d) For property issues at privately contracted facilities. These are to be resolved by the
privately contracted facility and are not grievable or appealable to ARA.

Property issues may be addressed by utilizing the requirements of CCA Policy 14-6: Inmate Resident
Property (Property Claim 14-6D and Appeal 14-6E).

Section-09 Programs Page: 18 OP-090124 Effective Date: 04/11/2019

A. Determining Abuse of the Grievance Process

1. The appropriate reviewing authority may determine there is abuse or misuse of the grievance
process and may restrict the inmate’s/offender's ability to submit a grievance. Types of abuse, include,
but are not limited to: (PREA 115.52(g))

a. Grievances intended to harass another:

b. The continual and repeated submitting of frivolous grievances (frivolous grievances are those with no
basis in fact or law);

c. The repeated submitting of grievances or “Requests to Staff” about an issue previously addressed by
staff in their written response;

d. Grievances about de minimis (smaii, trifling, no available remedy) issues;

e. Repetitive grievances by multiple inmates/offenders about the same issue;

f. An inmate/offender writing letters instead of utilizing the grievance process and failing to bring
complaints by formal grievance;

g. Continued procedural defects, such as submitting additional pages, after having been previously
warned.

Because of continued abuse of the grievance process this serves as an official warning.

You will be afforded the opportunity to properly re-submit a grievance form within 10 days of receipt
of this notice WITH THE NOTED CORRECTIONS COMPLETED. The grievance form must be proper,
complete, and submitted to the proper reviewing authority. The failure of such waives/forfeits the right
to proceed in the grievance process.

Due to your continued failure to submit a properly filed grievance, you are now OUT OF TIME.

Other: No RTS attached with grievance. Only one issue per RTS and grievance. Because of
procedural defects, no RTS, you are receiving a grievance restriction warning.

Exmeipilas 2
la.C Ms Undertsaod

INMATE/OFFENDER GRIEVANGE =

Grievance no AOl?- £0 AOIZ- 20/-CO BES G—

Grievance code: GRIEVANCE
Response due: Hf 7

DO NOT WRITE ABOVE THIS LINE

Date b&- KH -| 4 Facility or Unit Zcho Wax,

   

 

 

 

 

 

Name James Ezetl Facility Housing Unit 7C- loZ
Print)
DOC Number 231 410 Date “Request to Staff" response received: \JUN€<. DO, 14

 

Have you previously submitted a grievance on this same issue?__ M0 No If yes, what date _ facility

——__, grievance #__-_—— . You must submit this completed original within 15 days of the receipt of the
response to the "Request to Staff”. The “Request to Staff" must have been submitted within 7 days of the incident.
Do not include/attach anything to this grievance except the “Request to Staff’ including the response. You may
quote from or make reference to statutes, operations, field, or administrative memoranda, de #artment publications
(time sheets, inventory forms, assessments, etc.). You will be permitted only one opportunity to correct any
error(s) made in submitting your grievance.

1. The nature of your complaint. This statement must be specific as to the complaint, dates, places,
: personnel involved, and how you were anne One issue qr incident per grievance. Use backside of
Gmended \, this page only, if necessary. dn Jung, 22 2 22014 WS debated pesvided 4 fievarcZ +E 2ol4-Col\7o

oLola5ve tee een form On June 13% ZoiF Cie Boggs locked! on Echo Meher talles fog DOC
Pepcal To Administrative Reviews Pukhoccky Greevance op pes peel Foems> TR.

submitted L.
1g Net doin here 1s.Pal atterse: concerning +hese forms er OZONG inusueh LS Ms, been

‘e A a WH, DAF boi
Form OBOIPSV herd Nerders o offenders Ge mio eae ae of paced By Gaawaaak ble 1 Or ess on VAT Unk

2. Informal action taken (in a ice oe to fesone th amplait, as well as the names of those employees
from whom you sought an answer to your grievance.

On Sune.12, 9014 LR was Submited te Ms, Patterson, and RTS. Submittecs 4
L.L.S. Ms. Pattegson See respons. altiched |
On June.14, 904 Cle Ms. Rarce on Scho Chadie check the und table for form OLbI5V

Vienz ee: a oble yr TR Was obd3esse5 +o ODIc Mok Knuban, Ms Underuiexd eq iParded
provides Bons renured ty Pepcal QLoigsYv on June AO PAG loy ‘peal C1902, —Beene.
3

, The action you believe the reviewing authority may lawfully take.
Pee DP-D30NG Mc. Fallersoa 1s respensble far makiag all farms ready ovalable
auess Te Cover, Its net Ms Wooveq bh under 0f-030\15 Clead early hey were.
OST

aylable| the renewing authority may Correer ony demal appeal accu
the fares peng Uunavalaole ner OpsOsdus Picmes “ty Cock Pes Se.

 

 

 

Grievance report’sent to (warden/facility head/deputy director//correctional health services administrator):
~ Caner Yates Warden
Name ~ > Title ,
(Qerme Lye —_* b-9Y-fOlrd
Signature’ of Grievant </ Date Sent to Reviewing Authority

DOC 090124A (R 4/19)
1. Original to file
2. Copy to inmate/offender

original Grevane

EXMiarT tia) 3
 

cont. 9
On eR Obouf 3-99-19] 4-G4q Yyrevane 4 2014-00lKH-G Am Plafe clown looked

From his Comoutee
“? On 6-1g- |e-Ioe ie on
CLOI9S YY Appee| firms PG, &-13-9aq Khim PRfE refuseR to help obtain

on b- 204 MSY Perce advised me these forms offenters must: oblsin a

Cm | MS. fod Nene on Unk LL Tob.
. °

Misconduct/Grievance Appeal To Administrative Review Authority

 

 

 

 

 

Inmate Name: Mames Ezeti DOC Number: DP373470
Facility Where Offense/Grievance Occurred: Offense Code: b
DL.F fahe
Date of misconduct violation:
O Facility Misconduct Appeal Number ryFacility Grievance Appeal Number
90'19—\00\- 00268-G

 

 

| received the response of the reviewing authority at the facility on: Tl- 2014

Fill out this form in blue or black ink. Writing must be legible. | wish to appeal the reviewing authority's response to the
misconduct/grievance on the following ground(s) only. DO NOT ATTACH ANY OTHER PAGES. (Use ONLY the back side of this
page, if necessary). Your appeal will be returned to you unanswered if any other pages are submitted.

Newly discovered/available evidence not considered by the reviewing authority, relevant to the issue, necessary for

proper decision, and why the evidence was not previously available which if considered may alter the decision
(you must clearly state the newly discovered/available evidence); or

ry Probable error committed by the reviewing authority in the decision such as would be grounds for reversal (you

must clearly state the error committed by the reviewing authority, including citing the part of procedures or statutes
not followed by the reviewing authority).

Response:

 

 

 

 

 

 

 

| understand that in accordance with OP-060125/OP-090124, | will be charged $2 to appeal a misconduct/grievance to the
Administrative Review Authority or Chief Medical Officer, and that this form is also a request for disbursement of funds from my
trust fund draw account. If | do not have enough funds to cover this cost, the amount will be collected as soon as funds become

available 7-2. 20 (4

 

Signasire of Inmate Date
DOC 060125V (R 4/17)

exrtipir Gb) 1
Newly chiscoyered lovarloble evidence not considered by the reviewna cuthordy
this Grievane, + lOdl— 00965-G WS svbmeted an b-P4-(F_ 6 Ms. West wilh

 

Qriwénee # |DI-00967-G between Plodoem— ILS on Echo Charts in Ll, Cages

 

 

 

Ms West lok me seal legal mal she dropped mol at tha¥ pout inmate Exot
cermnded Me, West of griemnes ord atkached RTS by tape folded bectuse.

26 unt would wt stople, Ms west acbrowledad chect. grovanas acd Seal

clearly on] video footogy ] ..

Ms Underwagl G.L_ has in teadione lly remoyed RS From G (Ine S

wih Vile» feotages supports Mp Exell action with MMs West’ Malcom Supatvor

on b-- 04 | alig Ms Undo? 6.0. retuns Grevanee—# DODES-Gy ond COK4-G
Contiunes 4 _ denial ly DCF Law Li brary Super Ver Ms. P oMarsyn , Contunced ——
pétcheHon retaliatory Now by 6.c. Meg. Underuaycd ,

 

 

 

 

Probable error Lommdfid by th, revlea dag cottondy
R.TS. was affackhed to Gr ityane® Ms. Undaruad wis mentwu_in Grievance
lated the L.Roddres to D.D.0¢ Madd truton

Besauy Me. Undowads Stakimant no RTS grieve _is beng returned,

Ge Me. Undorwuk stab ment’ po KTS. grievance restriction Warning

one meadenk’ 1s based on reéfusal to provccle onoc O8OIDS Vi Comune

ened octess Tr Lawt OP-O30IS

 

 

 

 

 

 

Copy 4. of 2, hand wire, Aad “T-A-IT
SCOTT CROW
INTERIM DIRECTOR

DCF 19-268

Date:
To:

Location:

From:

J. KEVIN STITT
GOVERNOR

 

STATE OF OKLAHOMA
OKLAHOMA DEPARTMENT OF CORRECTIONS
ADMINISTRATIVE REVIEW AUTHORITY

JULY 11,2019
EZELL, JAMES #237370
DCF

Mark Knutson, Director’s Designee Mask Knution

Your grievance/correspondence was filed improperly for the following reason(s):

 

No reviewing authority response to the grievance.

 

No informal action, Request to Staff response included.

 

Out of time from date of alleged incident until filing Request to Staff.

 

Out of time from date of response to Request to Staff until filing the grievance with the reviewing authority.

 

Received out of time from date of the reviewing authority’s response.

 

You cannot appeal a non-response, See OP-090124 section V.B.1.b.(8) (Request to Staff) or VI.C.4. (grievance).

 

Inmate on grievance restriction and/or proper documentation not included. See OP-090124, section X.B.2.a.

 

Must be legibly written in blue or black ink, No pencil or other color of ink is allowed. No doodling or writing in margins,

 

SOP oe ND] MS] eee

Attachments to the grievance/appeal (no additional pages allowed except affidavit if required).

 

S

Not an issue grievable to Oklahoma Department of Corrections (Private prison property, misconduct, litigation pending, not
within/under the authority/control of the Department of Corrections, etc.)

 

More than one issue or the complaint and relief requested are not consistent on the Request to Staff and grievance.

 

Not of a sensitive/emergency nature. You must follow the standard grievance process including giving the reviewing authority
an opportunity to respond.

 

Requests for disciplinary action against staff or monetary compensation will not be addressed in the grievance process.

 

14.

Appeal form not signed/dated.

 

15.

The ruling of the Administrative Review Authority or Director's Designee is final.

 

16.

Facility grievance number not listed on the appeal form.

 

Additional issues submitted in the grievance appeal and not presented in the initial grievance to the reviewing authorily for
response will not be addressed by this office.

 

*

18.

You have failed to follow previous instructions from the reviewing authority or ARA for filing this grievance and/or properly
resubmit. YOU ARE NOW OUT OF TIME TO PROPERLY FILE YOUR GRIEVANCE.

 

19.

You did not provide the date that you received the reviewing authority’s response on the appeal form.

 

20.

This grievance is unanswerable as there are no time frames specified for the alleged action(s) to have occurred

 

21.

You failed to identify your grounds for an appeal by checking one, or both boxes on the appeal form.

 

22)

Your appeal must be written on the Misconduct/Grievance Appeal form (DOC060125Veffective 4/19).

 

23,

You will be afforded ONE FINAL opportunity to properly resubmit your corrected grievance appeal which must be received
in ARA within ten (10) days of receipt of this form. DO NOT RETURN THIS FORM WITH YOUR CORRECTED
APPEAL.

 

 

 

24,

Other:

 

 

THIS OFFICE WILL NOT PROCESS INCOMPLETE/INACCURATE/OUTDATED APPEAL FORMS

NOTE: Abuse of the grievance process as explained in section IX of OP-090124, will result in restrictions being imposed.

I acknowledge receipt of this response: K-49 = / 7
Inmate’s signature and date

P.O. BOX 11400
OKLAHOMA CITY, OK, 73136-0400

EXHiBiz AIO) a

Zc -l0U

aon epargn re pen ees PETE SPCR OT ec ian SES ih Se AAR ARR A ARO

 
aa ga 49 2 copy

GRIEVANCE RETURNED UNANSWERED

Received:
LU Inmagé signature |
V 71 3014

Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DATE: June 26, 2019 ;

TO: Ezell, James, #237370

FROM: James Yates, Warden Va Se aan

Received: June 26, 2019 — 7

RE: Return of Grievance # 2019-1001-00267-G

YOUR GRIEVANCE IS BEING RETURNED UNANSWERED BECAUSE OF THE FOLLOIWNG:

C] You have not filed your grievance within the specified time frame. (CANNOT RESUBMIT)
|_] The "Request to Staff" must be submitted within seven (7) days of the incident.

_|The inmate/offender grievance must be submitted by the inmate/offender 15 days from the
date of the receipt of the response to the "Request to Staff."

x] An ANSWERED Redauest to Staff form addressed to the correct staff member must be attached.

LC] The Request to Staff issue is not consistent with the issue requested on the Grievance.

C] Inmate Request forms are not utilized in the Grievance Process.

CJ You have not completed the Grievance form correctly, in its entirety, or on the correct form.

C] Grievances submitted must be legibly written or typed, in blue or black ink. No pencil,
highlighter, or other color of ink is allowed. No drawing, decorating, doodling, or making
comments, in the margins of the pages is permitted.

C] The Grievance and Request to staff must be specific as to the.Complaint, Dates, Places,
Personnel Involved and How the Inmate was Affected.

L] Classification Movement requests to transfer to another facility, are not grievable to DOC.

LC] If there has not been response to your Request to Staff in 30 days, but no later than 60 days, of
submission, the inmate may file a grievance to the reviewing authority with a copy of the "Request
to Staff" attached to the grievance form. (Ask the law library supervisor for a copy of the RTS.)
The grievance form may only be filed about the lack of response to the "Request to Staff."

x] Only ONE ISSUE OR INCIDENT is allowed per Grievance and Request to Staff.

C] You are on Grievance Restriction, proper documentation was not included.

C] It has been determined that the grievance is not of an Emergency or Sensitive nature. The grievance

 

is being returned and you must comply with the standard grievance process.

trol Amertrneny Right , Depes ition ond videw Favs see

Note? Me Underwooh destecy attached réquesf Ww staff violates plamnfF a
EXHBIT(o)al ©
Page 2 of 2

LJ Section-09 Programs Page: 4 OP-090124 Effective Date: 04/11/2019
B. Non-grievable Issues
1. Misconduct reports received through the agency disciplinary procedures may not be appealed through the
grievance process. Misconduct reports may only be appealed through the disciplinary appeal process as
referenced in OP-060125 entitled “Inmate/Offender Disciplinary Procedures.”

C] 2. Grievances shall not be submitted:
[_] (a) about matters that are in the course of litigation;
(_] (b) about matters that include requests for disciplinary action against staff;

(_] (c) requesting monetary compensation; or

(_] (d) For property issues at privately contracted facilities. These are to be resolved by the
privately contracted facility and are not grievable or appealable to ARA.

C] Property issues may be addressed by utilizing the requirements of CCA Policy 14-6: Inmate Resident
Property (Property Claim 14-6D and Appeal 14-6E).

 

L] Section-09 Programs Page: 18 OP-090124 Effective Date: 04/11/2019
A. Determining Abuse of the Grievance Process
1. The appropriate reviewing authority may determine there is abuse or misuse of the grievance
process and may restrict the inmate’s/offender's ability to submit a grievance. Types of abuse, include,
but are not limited to: (PREA 115.52(g))

[] a. Grievances intended to harass another;

L] b. The continual and repeated submitting of frivolous grievances (frivolous grievances are those with no
basis in fact or law);

C] c. The repeated submitting of grievances or “Requests to Staff” about an issue previously addressed by
staff in their written response;

[| d. Grievances about de minimis (small, trifling, no available remedy) issues;

L] e. Repetitive grievances by multiple inmates/offenders about the same issue;

C] f. An inmate/offender writing letters instead of utilizing the grievance process and failing to bring
complaints by formal grievance;

C] g. Continued procedural defects, such as submitting additional pages, after having been previously
warned.

C] Because of continued abuse of the grievance process this serves as an official warning.

xX You will be afforded the opportunity to properly re-submit a grievance form within 10 days of receipt
of this notice WITH THE NOTED CORRECTIONS COMPLETED. The grievance form must be proper,
complete, and submitted to the proper reviewing authority. The failure of such waives/forfeits the right
to proceed in the grievance process.

L] Due to your continued failure to submit a properly filed grievance, you are now OUT OF TIME.

[x] Other: No RTS attached with grievance. Only one issue per RTS and grievance.

 

EXHiBizT Wa) 2
(Bae * Front Gc. Ms. Underwared

 

Grievance no. AO (00! CO 460 -G

Grievance code:

     

Response due:

 

DO NOT WRITE ABOVE THIS LINE

 

 

 

 

Date 6-31-19 Facility or Unit Scho Mar
Name James Le it Facility Housing Unit §c-lo2
(Print)
DOC Number _237370 Date “Request to Staff’ response received: June. Ag, f q
Have you previously submitted a grievance on this same issue? No If yes, what date _———~__, facility
——___, grievance#_——— . You must submit this completed original within 15 days of the receipt of the

response to the "Request to Staff". The “Request to Staff’ must have been submitted within 7 days of the incident.

Do not include/attach anything to this grievance except the “Request to Staff’ including the response. You may
quote from or make reference to statutes, « perations, field, or administrative memoranda, department publ::ations
(time sheets, inventory forms, assessments, etc.). You will be permitted only one opportunity to correct any
error(s) made in submitting your grievance.

1. The nature of your complaint. This statement must be specific as to the complaint, dates, places,
personnel involved, and how you were affected. One issue or incident per grievance. Use backside of

this page only, ifnecessary. On June. li, 20\4 T provided an Ofded reaeed that day .
\o Ms. Paltecsan LA.S, Vuh, the nent day Ms. abkéisan cekur Q wh her fap pevecd
\Lega\ Land Clerk ond oociested fo See the Opder f[6.c.0.A] Ged June.5 2014 Dearing
Petdon far eee of i aha ang L Provided an ts Ms. Pabterson whieh sh= Shaun
fe her Legal low te verety ord he dened becsuse lack of Kn ledge of in a —®

 

2. sir action taken fnetusiae dates) to resolve the complaint, as well as the names of those employees
rom whom you sought an answer to your grievance. ; , ae .

dena\ o corral infarmakon, . | —
a be hi-14 side cel T Sake wide Ms Paltersan provide Pret ot dadline Order
ond -2xplaia Legal rahe per AP-O30iI5 . .
ON 6413249 ol ley derurot of Order hase on Lad Clegk asigned lay DCF] Genera \
Counsed LTS submited 4 LLC. Ms. Paltarson.
3, The action you believe the reviewing authority may lawfully take. :
_ Ms Patterson LL.S Contun te alloy asigngd Legal| ow Hesks asigned
in Oc.F Law Lelaravy 4a retaliake on Mr. Ezed\ for Fbing QvieNange becouse
dened RASS ty Courk per CR-O30U15, etthec he LaU Geake nas lack of. Legal

Lnavl<edge KY 1S Reteat aky fe hay giving Ms. Pathersu nN NCO EK in Ermrabhen —}-
Grievance reper sentto (warden/facility head/deputy ee ore health services administrator):
B
\.

 

 

 

ames PATS raen
Name Cir. Title
O) Grek gf Pe L-DY-FANF
Signature of Grievant/ Date Sent to Reviewing Authority

DOC 090124A (R 4/19)
1. Original to file
2. Copy to inmate/offender

original lang ane err) {Oo a) s
hae’
ANCE

f
a

 

ini
he
cont 1 ;
bh retahatery way becouse previous grievances Red Thic girevarce Shows
+ine low clerks assigned to pic.F Law brary hay No Knew of Oc.oA)

Rules on Orders the incoredt Whermobwun gen ty Ms Patkersen Denved

my enbdlement per OP O3015 deadhne Emergency Filed 6-19-19 offer Ms. Pablersar
cleeAy stated her clerk advised her Mv. Ezel\l PR201G-139 Oldeg Pied &-5-14
Was nok 4 Cader otter Emergency Gricance Gicd on Gone June td, F01g -
w son rebarned June \4, deg to Peview O8MEL PR20i1G 134 again wih

another Legal Lav Cetk assistant assigned +. BEF LL per OP-O30N5

Lonk. 3 ~
ond should be remeanved Fam hs deb wheeas 1 am held an S&choMay

ard musk chepend on his lege Knowledge ts granf ov deny
Covlt because a 1amake sod So Cacrechisn is removel of Lhis offender

gune—and for his imcompetentPaee because clearly anything else woud pe petliaton
for fled Grievances.
Misconduct/Grievance Appeal To Administrative Review Authority

Inmate Name: } ames 2e\ DOC Number: 73 1370

 

Facility Where Offense/Grievance Occurred: Offense Code: b
bi sch»

Date of misconduct violation:

 

 

O) Facility Misconduct Appeal Number tyFacility Grievance Appeal Number
y B2ADT- (AA- 20967
| received the response of the reviewing authority at the facility on: 7-1 -9ONG

 

Fill out this form in blue or black ink. Writing must be legible. | wish to appeal the reviewing authority's response to the
misconduct/grievance on the following ground(s) only. DO NOT ATTACH ANY OTHER PAGES. (Use ONLY the back side of this
page, if necessary). Your appeal will be returned to you unanswered if any other pages are submitted.

ne Newly discovered/available evidence not considered by the reviewing authority, relevant to the issue, necessary for
a proper decision, and why the evidence was not previously available which if considered may alter the decision
(you must clearly state the newly discovered/available evidence); or

Probable error committed by the reviewing authority in the decision such as would be grounds for reversal (you

must clearly state the error committed by the reviewing authority, including citing the part of procedures or statutes
not followed by the reviewing authority).

Response:

 

 

 

 

 

 

 

| understand that in accordance with OP-060125/OP-090124, | will be charged $2 to appeal a misconduct/grievance to the
Administrative Review Authority or Chief Medical Officer, and that this form is also a request for disbursement of funds from my
trust fund draw account. If | do not have enough funds to cover this cost, the amount will be collected as soon as funds become

brs, cle ZI Z2DAG

Signature of Infhate Date

DOC 060125V (R 4/17)

 
Newly Aisccyered avaible evidence not considered by the reviewing Adverdy
bn 6-D4-F0l4 Ms Underwad refucned Cmecgercy Gree fled 6-14-201q
-OO361 WGS provided to Malton Ms, West

mae \4S on EC inmate Ezell was vn Cogs _

 

1ODI- C0F5S-& 5 Griduence te [00 (

 

 

 

 

— Te--9084] belween hawrs of 1:30
Ms West dvoppedd pal on fleur in front of Cages od that port J. —_
renunded Ms. West oe grievance and vttached ROS by tape Fold eck hacause

 

 

EC valk would rot staple, RIS was attached +o grievance Filed GOYA
; Cleacly Ms Underuad cléctory ALS ackually attached gievance is Very
specific does ples personnel Avelved ord how L was atlected ..
TL sgue is chened Reess te Gort on [lune WW, 20t¢ | 5 Ms, Under waod Gs

 

indent to cause © proceduyal defect 2

 

 

Probe! |
poleble error comnrtted loy the revierg eritrorty in the dees

 

 

Canute 40 (lalate loy daring OP-OWIIS by use of bow Cheek
Lack pf Enwlede t. be a lew clele Fucte more, intentionally
deny rey reghk fo OF Of0104 by BG Ms, Undiwad

 

 

 

 

 

Coy RFA trond wren mauled 2 }-204
 

SCOTT CROW J. KEVIN STITT
INTERIM DIRECTOR GOVERNOR
STATE OF ORLAHOMA
OKLAHOMA DEPARTMENT OF CORRECTIONS
ADMINISTRATIVE REVIEW AUTHORITY
DCF 19-267
Date: JULY 11, 2019
To: EZELL, JAMES #237370
Location: DCF
From: Mark Knutson, Director’s Designee Mark Knutson

Your grievance/correspondence was filed improperly for the following reason(s):

€C-|OLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. No reviewing authority response to the grievance.

X |2. No informal action, Request to Staffresponse inctuded.,

3. Out of time from date of alleged incident until filing Request to Staff.

4. Out of time from date of response to Request to Staff until filing the grievance with the reviewing authority.

5. Received out of time from date of the reviewing authorily’s response.

6. You cannot appeal a non-response. See OP-090124 section V.B.1.b.(8) (Request to Staff) or VI.C.4. (grievance).

7. Inmate on giievance restriction and/or proper documentation not included. See OP-090124, section X.B.2.a.

8. Must be legibly written in blue or black ink. No pencil or other color of ink is allowed. No doodling or writing in margins.

9. Attachments to the grievance/appeal (no additional pages allowed except affidavit if required).

10. Not an issue grievable to Oklahoma Department of Corrections (Private prison property, misconduct, litigation pending, not
within/under the authority/control of the Department of Corrections, etc.)

11, More than one issue or the complaint and relief requested are not consistent on the Request to Staff and grievance.

12. Not ofa sensitive/emergency nature. You must follow the standard grievance process including giving the reviewing authority
an opportunity to respond.

13. Requests for disciplinary action against staff or monetary compensation will not be addressed in the grievance process.

14. Appeal form not signed/dated.

i5. The ruling of the Administrative Review Authority or Director’s Designee is final.

16. Facility grievance number not listed on the appeal form.

X 117. Additional issues submitted in the grievance appeal and not presented in the initial grievance to the reviewing authority for
response wiil not be addressed by this office. :

x = 1/18. You have failed to follow previous instructions from the reviewing authority or ARA for filing this grievance and/or properly
resubmit. YOU ARE NOW OUT OF TIME TO PROPERLY FILE YOUR GRIEVANCE,

19, You did not provide the date that you received the reviewing authority’s response on the appeal form.

20. This grievance is unanswerable as there are no time frames specified for the alleged action(s) to have occurred

21. You failed to identify your grounds for an appeal by checking one, or both boxes on the appeal form.

22, Your appeal must be written on the Misconduct/Grievance Appeal form (DOC060125Veffective 4/19),

23. You will be afforded ONE FINAL opportunity to properly resubmit your corrected grievance appeal which must be received
in ARA within ten (10) days of receipt of this form. DO NOT RETURN THIS FORM WITH YOUR CORRECTED
APPEAL.

24. Other:

 

 

THIS OFFICE WILL NOT PROCESS INCOMPLETE/ANACCURATE/OUTDATED APPEAL FORMS

NOTE: Abuse of the grievance process as explained in section LX of OP-090124, will result in restrictions being imposed.

{acknowledge receipt of this response: S- 2 Td 7
Inmate's signature and date

P.O. BOX 11400
OKLAHOMA CITY, OK. 73136-0400

ExwBit 1b) 2.

 

 
 

DAVIS CORRECTIONAL FACILITY
Inmate Accounting Transaction Receipt

 

Today's Date: 08/13/2019 12:35:03PM

 

 

 

 

EZELL, JAMES RICKEY E/EC/102/B
Agency # 237370 Perm # 1155321
Transaction Date: 08/13/2019 09:16 Deposit From/Withdrawal To: DCF 19-267 ARA 7/5/19
Transaction Type: CR- GRIEVANCE FEES/FINES Document Locator Number:
Amount: $ 2.00 Case/Order Number:
Check Number: Memo:
Receipt Number: 14264992 Batch Verifying Officer: ACCOUNTING STAFF
Adding Officer: ACCOUNTING STAFF Batch Number:
Card #: Address: ,
Beginning Balance: $ 0.00
Ending Balance: $ 0.00

 

 

 

 

Cost Recovery Collected: To Cost Recovery:
$2.00 CR - GRIEVANCE FEES/FINES

 

 

 

 

 

 

 

 

DIATE OF OL Atom A 5S
COUNTY DF_Haghes yO
- SWORN AFFIDAVIT OF James Ezei|
L James Ezen

 

beiq of lawful age duly swoANn ucerdiag
10 law gies the folluuing statement under oath to-wit:

1, The afhank states around abt b/24/19 this qrieuang was
provided te DCF maileuom Me West with attached DOC OFIPYD B.S,
by Stople ia left up aorner by affint the above date Reviewing
Authonty ard Appeal To Adounstrative Review Aubhonty explaning that

the (arevance Coord. destocy the attachment +o this qt levels,

2. The aftiant Fy rthes Slates on 7/1] 14 Ms. Underwood Suggested
the ROS was not attached uffiant Kepk the original Lopy as it Was
becuse proof and affiant would further contend te marlraom suparvies on
the ake submeted dyuible chetked the abtochinenle video forloges

va Sch» Unatle Lod Libracy Cages at obt, 0230-184 &/ 94/14 Supports
page LoF 2 conknue affidavit on Dol

 

Inmate Accounting Transaction Receipt

an

 

 

ExHiaic (Ob) 3
 

DAVIS CORRECTIONAL FACILITY
Inmate Accounting Transaction Receipt

 

 

Today's Date: 08/13/2019 12:35:03PM

 

 

 

 

EZELL, JAMES RICKEY E/EC/102/B
Agency # 237370 Perm # 1155321
Transaction Date: 08/13/2019 09:17 Deposit From/Withdrawal To: DCF 19-268 ARA 7/5/19
Transaction Type: CR - GRIEVANCE FEES/FINES Document Locator Number:
Amount: $ 2.00 Case/Order Number:
Check Number: Memo:
Receipt Number: 14264999 Batch Verifying Officer: ACCOUNTING STAFF
Adding Officer: ACCOUNTING STAFF Batch Number:
Card #: Address: .
Beginning Balance: $ 0.00
Ending Balance: $ 0.00

 

 

 

 

Cost Recovery Collected: To Cost Recovery:
$2.00 CR - GRIEVANCE FEES/FINES

 

 

 

 

 

 

 

 

Contwued of (of R gnewance 4 14-267 > UfFiant further states

that Hus was the second grieane submdted 6/94/19.

5, The affiant contends further that the RIS Ws beltached with
Staple and t+ope the top left up corner hy affiant which affant has
prevwusly stated the Rewewing Ruthorty Grievance Coxd. Mo. Underuoot
des tory the malregn Super Vidi’ dropped munl in frond of Liaw Library
Cages on Soho Charle the abfiany asked Ms. West to look ak these, atlad-
mont B.S ty those ghevanw of material facts above herve.

4 The affiant Appel T, Rd mmistrabve Revers Authority by afoant

wey disiequatdes by Mack Lnutdon DDDC designee te Ahankg has

Filed a number of giivaras with Dod D4OINHA RI/% DLt Laas Lsbrany

continued ty provide , otfiant states the affidavit iS of g(vvanee Covdinatve
(at) Renerng hubhorty Level des buying RTS uid tr yiuvene , then

threaten afFiant with rivancl (25t fiction \Waiden James Yates is atteanh ny

+d black Notavy as of August, 15, 9214 DoD. end

i min LF

>
>

435...
ye
tia’

ant bag, tt

hay

HOO,
Noluy fuldlie B| Vey Qh JF Sa
EXP. 04/15/23 « 5
‘ny OF ones

c ‘
ww bscrilowd and Sworn ty this 20 of ABT WN otic

f# 110034734 =
MY COMM tSon) _~\S- 9095 Preuaeds$

Inmate Accounting Transaction Receipt

 

 

EXH ary lob) y

(G
Ad
GRIEVANCE RETURNED UNANSWERED

Received:

 

(Aeon, Sgt“

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inmate signature
fO-FA9
Date

DATE: October 7, 2019 X

Te: Ezell, James, #237370 ie 2

FROM: James Yates, Warden LAO > ot

Received: September 17, 2019 - a EO.

RE: Return of Grievance # 2019-1001-09842-G

YOUR GRIEVANCE IS BEING RETURNED UNANSWERED BECAUSE OF THE FOLLOIWNG:

CL] You have not filed your grievance within the specified time frame. (CANNOT RESUBMIT)

_] The "Request to Staff’ must be submitted within seven (7) days of the incident.
_}The inmate/offender grievance must be submitted by the inmate/offender 15 days from the
date of the receipt of the response to the "Request to Staff."

An ANSWERED Request to Staff form addressed to the correct staff member must be attached.

LC] The Request to Staff issue is not consistent with the issue requested on the Grievance.

C] Inmate Request forms are not utilized in the Grievance Process.

LC) You have not completed the Grievance form correctly, in its entirety, or on the correct form.

C] Grievances submitted must be legibly written or typed, in blue or black ink. No pencil,
highlighter, or other color of ink is allowed. No drawing, decorating, doodling, or making
comments, in the margins of the pages is permitted.

CL] The Grievance and Request to staff must be specific as to the Complaint, Dates, Places,
Personnel Involved and How the Inmate was Affected.

C] Classification Movement requests to transfer to another facility, are not grievable to DOC.

CJ If there has not been response to your Request to Staff in 30 days, but no later than 60 days, of
submission, the inmate may file a grievance to the reviewing authority with a copy of the "Request
to Staff' attached to the grievance form. (Ask the law library supervisor for a copy of the RTS.)
The grievance form may only be filed about the lack of response to the "Request to Staff."

LJ Only ONE ISSUE OR INCIDENT is allowed per Grievance and Request to Staff.

XX You are on Grievance Restriction, proper documentation was not included.

Lx] It has been determined that the grievance is not of an Emergency or Sensitive nature. The grievance

is being returned and you must comply with the standard grievance process.

pene

Notes Exhibid Ma) A date girevane 8.7.5 In -Is~ yi M5, Hany exaeic 194) 4
Page 2 of 2

O

WOO OOO oO oo O

OO

Section-09 Programs Page: 4 OP-090124 Effective Date: 04/11/2019

B. Non-grievable Issues

1. Misconduct reports received through the agency disciplinary procedures may not be appealed through the
grievance process. Misconduct reports may only be appealed through the disciplinary appeal process as
referenced in OP-060125 entitled “Inmate/Offender Disciplinary Procedures.”

2. Grievances shall not be submitted:

_] (a) about matters that are in the course of litigation;

L] (b) about matters that include requests for disciplinary action against staff;
_] (c) requesting monetary compensation; or

_] (d) For property issues at privately contracted facilities. These are to be resolved by the
privately contracted facility and are not grievable or appealable to ARA.

Property issues may be addressed by utilizing the requirements of CCA Policy 14-6: Inmate Resident
Property (Property Claim 14-6D and Appeal 14-6E).

Section-09 Programs Page: 18 OP-090124 Effective Date: 04/11/2019

A. Determining Abuse of the Grievance Process

1. The appropriate reviewing authority may determine there is abuse or misuse of the grievance
process and may restrict the inmate’s/offender's ability to submit a grievance. Types of abuse, include,
but are not limited to: (PREA 115.52(q))

a. Grievances intended to harass another;

b. The continual and repeated submitting of frivolous grievances (frivolous grievances are those with no
basis in fact or law);

c. The repeated submitting of grievances or “Requests to Staff” about an issue previously addressed by
staff in their written response;

d. Grievances about de minimis (small, trifling, no available remedy) issues:

e. Repetitive grievances by multiple inmates/offenders about the same issue:

f. An inmate/offender writing letters instead of utilizing the grievance process and failing to bring
complaints by formal grievance;

g. Continued procedural defects, such as submitting additional pages, after having been previously
warned.

Because of continued abuse of the grievance process this serves as an official warning.

You will be afforded the opportunity to properly re-submit a grievance form within 10 days of receipt
of this notice WITH THE NOTED CORRECTIONS COMPLETED. The grievance form must be proper,
complete, and submitted to the proper reviewing authority. The failure of such waives/forfeits the right
to proceed in the grievance process.

Due to your continued failure to submit a properly filed grievance, you are now OUT OF TIME.

Other:

hepsi , wot TS by MS.Undeuw! eae

» See Oizvance + Ovpes, 0077 destory Ets by |
Nabe oF Gnevenes unlogged q-19-19 Fist Amendment Reg ht ates Oe
oes bentley app reve of this vielaten ak B.A, and Meavk Knutson BE. P

violation , EXM6 IT (34) A
Terry Uncler ssw

  

i ae

* INMATEJOFE ENR, GRIE ANI

crievance norO (G- [oO [ ~€(0S

Grievance code:

Response due: 10] 7, i?

DO NOT WRITE ABOVE THIS LINE

 

GRIEVANCE

 

omergency Griwanrde

 

 

 

 

: - — i?
Date o-o7 a | 4 Facility or Unit Dt. Ezhe
Name JGMmevEzeli Facility Housing Unit 2040 CAharkhs <0 L
_. _. (Print _
DOC Number D277 3 “e Date “Request to Staff’ response received: 1Y a
Have you, previously submitted a grievance on this same issue? Aft yes, what date MP , facility
/f#_, grievance # . You must submit this completed original within 15 days of the receipt of the

response to the “Request to Staff". The “Request to Staff’ must have been submitted within 7 days of the incident.

Do not include/attach anything to this grievance except the “Request to Staff” including the response. You may
quote from or make reference to statutes, operations, field, or administrative memoranda, department publications
(time sheets, inventory forms, assessments, etc.). You will be permitted only one opportunity to correct any
error(s) made in submitting your grievance. i

A. The nature of your complaint. This statement must be specific as to the complaint, dates, places,
personnel involved, and how'you were affected. One issue or incident per grievance. Use me OE ey
pve

D., this page only, if necessary. On eae usKy, oO] 214 At Echo Caar lic loa Mz

tea ed) Grietonue Restiition Herel. ettaeh.p ‘and denied “fe No-tecy thie docomond
AE ig accordingly will Of: 010134 stating Mg.Underword tld her aot te Nofarize
This denys ofeder Fics Rmerdment atbcating ofkender Ezeli etner gy leant 5 >

2 Informal action taken (including dates) to resolve the complaint, as well as the names of those employees
cf _ from whom you sought an answer to your grievance.
a

toy was calles +e 7_£~i6) abe Is46 a wittiess Hye deal
L Spore with Ms.tisever doorside She St I denied Notary offender
put papa in door

3. The action you believe the reviewing authority may lawfully take.
_ MMs, teaver dob ar Notary 18 only +) Vertify my sighakiwe thats
9 Not ty deny Notary

Grievance report sent to (warden/facility head/deputy director//correctional heal 1s rvices administrator):
TAM eS FATES Lhe

Name Title

 

 

Ly fpehe SAE /A
Signatyyé of Grievant -~ Date Sent to Reviewing Authority

DOC 090124A (R 4/19)
1. Original to file

2. Copy to inmate/offender rae

G yi ‘
Note Grevanee Corrdinabor rehuned q-1944 unload) Ms Cop [262

wood
under e eB Ie 194) 3
 

E

O° SG
a

 

 

— imegency > Vielen“ becausz the Notary Poblig: Ms. How peleved
to versify MO Beet signature, on prepared Grietame Restinctwa itffidtent

oe '
Stéting MS, Under wood +0id her not % Notawy se arene could

File Grevance per OPUIEIOY
‘Misconduct/Grievance Appeal To Administrative Review Authority

 

 

 

 

 

—_
Inmate Name; J rena Ezelt DOC Number: 273732
Facility Where Offense/Grievance Occurred: Offense Code: _ 3
bef 2g
Date of misconduct violation:
O Facility Misconduct Appeal Number ty Facility Grievance Appeal Number
q- lmi- O34,

 

 

| received the response of the reviewing authority at the facility on: lb -41A4

Fill out this form in blue or black ink. Writing must be fegible. | wish to appeal the reviewing authority's response to the
misconduct/grievance on the following ground(s) only. DO NOT ATTACH ANY OTHER PAGES. (Use ONLY the back side of this
page, if necessary). Your appeal will be returned to you unanswered if any other pages are submitted.

a Newly discovered/available evidence not considered by the reviewing authority, relevant to the issue, necessary for
a proper decision, and why the evidence was not previously available which if considered may alter the decision

(you must clearly state the newly discovered/available evidence); or

Probable error committed by the reviewing authority in the decision such as would be grounds for reversal (you
must clearly state the error committed by the reviewing authority, including citing the part of procedures or statutes
not followed by the reviewing authority).

Response:

 

 

 

 

 

 

f

| understand that in accordance with OP-060125/OP-090124, | will be charged $2 to appeal a misconduct/grievance to the
Administrative Review Authority or Chief Medical Officer, and that this form is also a request for disbursement of funds from my
trust fund draw account. If 1 de not have enough funds to cover this cost, the amount will be collected as soon as funds become

available.
(lames Eat . Lo-U-l4

Signatyyé of inmate” - Date
DOC 060125V (R 4/17)

 

Phebe

_. - ExmBir lob) SL

 
/ Newly discovered } available eudene. ryt Considered .

First, Once Evho Charley Clerk Notary Hs Hower refused to Nobarize prisoner Ezell

pre pared DP-vIDIP Grevonce Restnwtion Afidsvit His denol violated Ezell Fest Sixth

Eighth and Fourteenth Prrvadineal Right of USL. a5 well ay poe poheys OP 030115
DP- 01014

Prisoner Exell was demed Notary of (arievanue Reclyction AB dev by Ms. Hower on
Aug, 9

pl4 op foy worte! echo Unaf witnesses ang Maroon SuperViocs WAS
Moet te Un abt offue celled MN Underwood duretea ber maf Yo Netanie praca Ms. Hoover

Prisoner Eaell submited RIS on 9-96-19 + Ms, Hoover , borwarded +, Ym Ade Retaliabion

on S214 in Behe Low Library Cage Misconduct’; Dn August 94, 2014 prisoner Ezell #9313 To
was plied in LLC by Fp Smith Yen written up fpr alleged refusing lous:
Ulm Mae Umeha and Underwnnh , warden Yates po Sot Keys

93 In SL ID®

Probable erroe Commie? by the reviewing cudordy

Fish wes for Grevane Coordinates Terty Underwood DLE to direched Ms, Hoover not
to Notarite Grilans, Restrwhon APE dow

Seond, wht for the Reviewing Authocdy 4, return Grievanes 4 14- 00349-G , 14- 00343-6
pnd 14-O0344-6 submted on August. 24, 904 though PCF Matvoom

Suporuie Wy Wes k.F1I1 Ber
Ne other ré4son but to intentionally deny Of. d1DIY Griovane proses
Thued, after prisoner Ezell gwen ppppr-tua

uy + R.A. by pe subenukting She aloe gnevenas
Dn Alot} oeoesh BLE meitrom Suporviots” Ms, West ago VerFied ...
Fourth, DCF Panery ing Ruthority |arden Yates \delberately dened PNSoner Ezel\s right
+ Furst Dp-D3ZONS Ricess To Coury Notary From Laud Library ly making tHiat opportundy
vravartlable t Echy Maximum prisoner, Secondly |Ms. Underwood | intentionally tld Ms Honec
Nut + provide, Notary on Prispaee Ezell: prepared gh ievere ve

rition af hs dayrt fer
ph 097124 was deliberately Viol ating prisoner Exells substanhal due proles $ right

ond \Ms. Hoover |conspwed denying pp-O30i15 aad oP-D101DY +> prisoney Ezell ottenpting
+o plaid First amondrend Right and Fyuckeenth of USL. and Deputy Warder Perez,
C.0.U1. My Dorman Conspwed. Hy deny prisoner OP-D3DIS ond DP-DIDIDY |

Mrathed Grevarve Restriction Afidonk Suppor fs $-39417 submtted grieverces yertbes
Signakuve, ove wer lable of incident, elotes G99, 4-69-14 | q-\b-l4,

[Ms. Hoovers Jab as Notary 1s ts very prsoner E2ell, signatine| nob to deny

pPO30N5 or DP- 0401D4 moling prisinn griaanig proc4ss unayailple Lmer gency
brvcaug File per[pP-o4Dl 94] on $4444 at Dc. yrevanes Deni as
T (\ affiant States the above Ws true ard corred on §04-14 gfievarct
Tm Oe rautlyogm WS. We verified For ls. Underan) under pers ky of peauy
ousuad to 96 U56 IHL EI fares sb a

—eoreaas,

copy pod
UNITED STAES Disther couer
Fok THE
EASTaN DistutT pF OLLAHom Dx

STARK oF obkiapnA )
) $8, 1A-Cv_-302JHP-SPS

Coty OF Musghes __)

Sokal MFILAVIT OF Somes Exell

I Somes b aoh being oF lauful Age duly sworn
Aecérding 40 lad gues the Follesing statement under
ofth to-wit:

 

 

|. (ant States ak obpnk 2.35 pm on Stho Charlie at Wh Ms.
Undeywhod delowered gprewarye # 14-100l-D0349 14-1001 0343 and _l4- 1001 0034

cies peued peal on Wugusk 89, 2014 through the DCF malepom

Mc. \W Superwars whom verity these douments,

9 Dit ianl Lotus Stales pn 0-1-4 DEF GCMs. Undecud deloueied
the ol ce arevanes that was retuned gn 4-19-19 in prev verity by

a Cotgection bier inwhinh alfunt cé-submebed Hreaugh malrgonn WP
bre ahoin by Ms. Supecors on 4-1%} if

 

3. Affumt Further geates that on 0-414 pt 3:35 pm_on Echo Charl

ut dwvyside offiaet also the plantiff eoryed M6. Under woot the VSM-995

which she took From my thon stook ot baclh in my Gor 199 at 3:36.

4.4 Aiant Further assert hak ow Sept 12, 9214 To Kineg wocbed
Edy Chorlic af mel- pass he provided 3 grievances cekuined T the
aan expressed the viglatisa of Ms Undersea She continous Gnd Gbuiged

Us Liner ty lng Qruence ¢ by dakes in Vuk bog bu and whan Mc. West
retuin on TMH afin IES maluynm S iw F

ver fibstion these, arieuanees was Praviede +e Ms Undersgd then she state _
ne khe world rtuce Mnem agan— > ead

L deblare unde penalty & Deruey pursuant Ae 9% USC q 14 El Yrmasgele
fm" is] : : v

 

 

 

 

 

Dol4

 

Subser} bed and Sworn ty this —_. of
Notary Pubjic Commss 10n

 

 

on ER IBIT 1OB)A
61
Ac-ry

UNITED STAIES Disther Couey
Fon THE
EASTGRN DiSTulT DF OLLAHOM Dx

 

 

jam
SAL of Leta) )
) $S. \G_-cy—302—5 He- SP
County oF _Nwypes )
SWokal MFIDAVIT OF Sames Ezeli
1 James Ezett being oF laufel Age duly sworn
According to lad Gwes the follasing Strtenwenk undef
. oAth to-wit:

L) Avant sino ed innate. request tr vs Hower pn Obsber WD, Qa14 for
— Notay of document: I) Sivophi Alfidavl ftom 1)-4-14 on Hg. Undeuseh- and D Cops

of Giovong # lAADA-093H3 ant 4Avol p34 for Natany my copy for legal pucpeses
afbadt shodek Ve Hoover the Admuactretup Renee) Pullenkig Doc obDlI9sV form Tor
Nobaas Me Hower staked TL could woke you vip and wilt wre You up Gioe_taSing Hg
PC bal Slated tral wof be more Retshation + writg me vf, atioal
then 4hede 1 con rof attioh anything +4 this Gro bub L can fgtenze sf
cep Pili DP-D30II5 and show Ms. Hwee,
2) Pi and Farther states Ms. How went alo Cm tatt fetish on Gaby har le
af obi vm pelwnh ond shaled she dd nob hase tp Nilary ray Lopy
but (ppommay and vP-030105 WC Nokwy Series are tvailable” for Leal
_ dvwinendls obler Sept 4 9ovi_ovocythg is lent dowments sée. CW. 14-302-
JRP- SPS
3) Affiank contends Continue Demal of my Furst Amvndneat Right of USL
ly Defendants named and direst by Me ower _vindir ghrection of Me Vndecul
with op tioue Hoge of Mocondurt’s, Ns trove colugs tr Notacy dacumenty
prepartd to be coped For Civelt-30-JiP. $15 Pads) Gmplagt, ac abl dans,
on Ruguct 97, 2014 Me Hover den ie rnterhorally mfiuting gervtonal
Aisstress dopowiry prsmur £12)| 7 van whoa Rushke |
= decline under panvity of pyury pursuant te 9g USC § 1746 Bil prnsnee FE
(s] _

 

 

 

 

 

 

 

 

 

Subscribed and Sworn te this ___. of Dol

Notary Public Commssion

 

 

 

 

ct Xl BIT 1) 3
